Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. CATT.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,  8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT publication R1-1710968 (‘Group-common PDCCH for NR’, 27-30 June 2017) in view of Takeda et al. (US 2021/0168844 A1) .

With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Original) A method of receiving a downlink signal by a user equipment (UE) in a wireless communication system (CATT publication R1-1710968 for NR, where NR includes BS and UEs), the method comprising: 
receiving, through higher layer signaling (Obvious since CATT  teaches that the configuration of periodic resources is based on higher layer signaling in the first paragraph of page 4) , (i) information regarding a payload size of a group common-physical downlink control channel (GC-PDCCH) and (ii) information regarding a control channel element (CCE) aggregation level of the GC-PDCCH (Obvious since CATT suggests reusing NR-PDCCH structure on ‘Q5’ at the bottom of page 12 and Takeda teaches NR-PDCCH structure that receives information on payload size of the NR-PDCCH and CCE aggregation level of the NR-PDCCH in paragraphs 0035-0039); 
monitoring the GC-PDCCH in a control resource set (CORESET) based on the information regarding the payload size of the GC-PDCCH and the information regarding the CCE aggregation level of the GC-PDCCH (Takeda teaches monitoring the NR-PDCCH based on the payload size and aggregation level in paragraph 0037); and 
obtaining a slot format indication (SFI) from the GC-PDCCH (SFI transmitted in the GC-PDCCH in CATT section 1 Introduction, page 1) .

8. (Original) A user equipment (UE) for transmitting a downlink signal (CATT publication R1-1710968 for NR, where NR includes BS and UEs), the UE comprising: 
a transceiver; and a processor (Transceiver and processor are inherent components of a UE in the NR of CATT) configured to: 
control the transceiver to receive, through higher layer signaling (Obvious since CATT  teaches that the configuration of periodic resources is based on higher layer signaling in the first paragraph of page 4) , (i) information regarding a payload size of a group common-physical downlink control channel (GC-PDCCH) and (ii) information regarding a control channel element (CCE) aggregation level of the GC-PDCCH (Obvious since CATT suggests reusing NR-PDCCH structure on ‘Q5’ at the bottom of page 12 and Takeda teaches NR-PDCCH structure that receives information on payload size of the NR-PDCCH and CCE aggregation level of the NR-PDCCH in paragraphs 0035-0039);
monitor the GC-PDCCH in a control resource set (CORESET) based on the information on the payload size of the GC-PDCCH and the information on the CCE aggregation level of the GC-PDCCH (Takeda teaches monitoring the NR-PDCCH based on the payload size and aggregation level in paragraph 0037); and 
obtain a slot format indication (SFI) from the GC-PDCCH (SFI transmitted in the GC-PDCCH in CATT section 1 Introduction, page 1).

15. (New) The UE of claim 8, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (CATT NR where the UE is communicating with a base station/network associated with the GC-PDCCH in the section 1 Introduction, page 1).

16. (New) A non-transitory medium which is readable by a processor and storing instructions that cause the processor to perform the method of claim 1 (Obvious to implement the protocols of NR on a processor).

17. (New) A method of transmitting a downlink signal by a base station (BS) in a wireless
communication system (CATT publication R1-1710968 for NR, where NR includes BS and UEs), the method comprising:
transmitting, through higher layer signaling (Obvious since CATT  teaches that the configuration of periodic resources is based on higher layer signaling in the first paragraph of page 4), (i) information regarding a payload size of a group common-physical downlink control channel (GC-PDCCH) and (ii) information regarding a control channel element (CCE) aggregation level of the GC-PDCCH (Obvious since CATT suggests reusing NR-PDCCH structure on ‘Q5’ at the bottom of page 12 and Takeda teaches NR-PDCCH structure that receives information on payload size of the NR-PDCCH and CCE aggregation level of the NR-PDCCH in paragraphs 0035-0039); and
	transmitting a slot format indication (SFI) through the GC-PDCCH in a control resource
set (CORESET) based on the information regarding the payload size of the GC-PDCCH and the
information regarding the CCE aggregation level of the GC-PDCCH (SFI transmitted in the GC-PDCCH in CATT section 1 Introduction, page 1).

18. (New) A base station (BS) for transmitting a downlink signal (CATT publication R1-1710968 for NR, where NR includes BS and UEs), the BS comprising:
a transceiver; and
	a processor configured to control the transceiver to transmit, through higher layer signaling (Obvious since CATT  teaches that the configuration of periodic resources is based on higher layer signaling in the first paragraph of page 4), information regarding a payload size of a group common-physical downlink control channel (GC- PDCCH), and information regarding a control channel element (CCE) aggregation level of the GC-PDCCH (Obvious since CATT suggests reusing NR-PDCCH structure on ‘Q5’ at the bottom of page 12 and Takeda teaches NR-PDCCH structure that receives information on payload size of the NR-PDCCH and CCE aggregation level of the NR-PDCCH in paragraphs 0035-0039); and to control the transceiver to transmit a slot format indication (SFI) through the GC-PDCCH in a control resource set (CORESET), based on the information regarding the payload size of the GC-PDCCH and the information regarding the CCE aggregation level of the GC- PDCCH (SFI transmitted in the GC-PDCCH in CATT section 1 Introduction, page 1).

Allowable Subject Matter
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the additional features associated with the GC-PDCCH.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        December 6, 2021